DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (GB 2459452 – Listed on Applicant’s 07-30-2020 IDS).

Regarding claim 17, Black discloses (Figs. 1 and 2) a particle sensor (page 5, lines 9-11), comprising:
a laser module (as shown in Figs. 1 and 2) having a laser 12 (page 3, line 34);
a detector 24/52 (page 3, lines 35-36; page 4, line 26) configured to detect thermal radiation (page 4, lines 14-18); and
an optical apparatus (as shown in Figs. 1 and 2) configured to focus laser light proceeding from the laser module 12 into a first spot 28/56 (page 4, lines 12-14; page 5, line 1) and to focus thermal radiation proceeding from the first spot into a second spot 18/52 (see 

Regarding claim 18, Black discloses (Figs. 1 and 2) the optical apparatus has a beam splitter 14 (page 4, line 14) and a first focusing optical element 20 (page 4, lines 14-15), the beam splitter 14 being disposed in a beam path of the laser light between the laser module 12 and the first focusing optical element 20 (as shown in Fig. 1).

Regarding claim 19, Black discloses (Figs. 1 and 2) the first focusing optical element 20 is configured to direct the thermal radiation proceeding from the first spot 28 onto the beam splitter 14 (as shown in Fig. 1; page 4, lines 14-18), and wherein the detector 24 is disposed in a beam path of the thermal radiation which proceeds from the beam splitter 14 (as shown in Fig. 1).

Regarding claim 20, Black discloses (Figs. 1 and 2) the first spot 28 is located at a first focal point of the first focusing optical element 20 (as shown in Fig. 1; page 4, lines 12-14), and the second spot 18 is located at a second focal point of the first focusing optical element 20 (as shown in Fig. 1).



Regarding claim 27, Black discloses (Figs. 1 and 2) the laser is a laser diode (page 3, line 36 – page 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (GB 2459452) in view of Obata et al. (U.S. Pub. 2019/0017915).

Regarding claim 21, Black is applied as above but does not disclose the optical apparatus has a second focusing optical element, the second focusing optical element being disposed in a beam path of the thermal radiation which proceeds from the beam splitter, and being configured to focus thermal radiation incident from the beam splitter into the second spot.
Obata discloses (Fig. 14) the optical apparatus has a second focusing optical element 146 (see par. [0251]), the second focusing optical element 146 being disposed in a beam path of the thermal radiation which proceeds from the beam splitter (when combined with Black’s splitter 14 as in Fig. 1), and being configured to focus thermal radiation incident from the beam splitter into the second spot (at detector 140: see Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the optical apparatus has a second focusing optical element, the second focusing optical element being disposed in a beam path of the thermal radiation which proceeds from the beam splitter, and being configured to focus thermal radiation incident from the beam splitter into the second spot, as taught by Obata.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).


Obata discloses (Fig. 14) the radiation-sensitive surface of the detector 140 is located behind the second spot (at 147: [0253]) in the beam path of the thermal radiation focused onto the second spot (as shown in Fig. 14), and wherein the second spot is located in an opening of an orifice plate 147 [0253] that is disposed in the beam path of the thermal radiation between the beam splitter (per the combination with Black, Fig. 1) and the detector 140.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the radiation-sensitive surface of the detector is located behind the second spot in the beam path of the thermal radiation focused onto the second spot, and wherein the second spot is located in an opening of an orifice plate that is disposed in the beam path of the thermal radiation between the beam splitter and the detector, as taught by Obata.
Such a modification would reduce the diffuse reflection light transmitted to the detector (Obata: [0258]).

Regarding claim 24, Black is applied as above but does not disclose a third optical element, which parallelizes thermal radiation proceeding from the orifice plate opening, is disposed in the beam path of the thermal radiation between the orifice plate and the detector, 
Obata discloses (Fig. 14) a third optical element 145 [0254], which parallelizes thermal radiation proceeding from the orifice plate opening 147 (as shown in Fig. 14), is disposed in the beam path of the thermal radiation between the orifice plate 147 and the detector 140, and a fourth optical element 146 [0255], which focuses the thermal radiation parallelized by the third optical element 147 onto the detector 140 (as shown in Fig. 14), is disposed in a further beam path of the thermal radiation (as shown in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device to include a third optical element, which parallelizes thermal radiation proceeding from the orifice plate opening, is disposed in the beam path of the thermal radiation between the orifice plate and the detector, and a fourth optical element, which focuses the thermal radiation parallelized by the third optical element onto the detector, is disposed in a further beam path of the thermal radiation, as taught by Obata.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (GB 2459452) in view of Obata et al. (U.S. Pub. 2019/0017915), and further in view of Sandberg et al. (U.S. Patent 5,920,388).


Sandberg discloses (Fig. 2) a wavelength-selective optical filter 59 (col. 6, lines 21-23), which is less transparent to the laser light than to the thermal radiation proceeding from the first spot (i.e. filters out the scattered light, allows the incandescent light: col. 6, lines 21-28), is disposed, between the beam splitter and the second focusing optical element (per the combination, above), in the beam path of the thermal radiation proceeding from the beam splitter (heading to the detector, see Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device to include a wavelength-selective optical filter, which is less transparent to the laser light than to the thermal radiation proceeding from the first spot, is disposed, between the beam splitter and the second focusing optical element, in the beam path of the thermal radiation proceeding from the beam splitter, as taught by Sandberg.
Such a modification would only allow the desired wavelengths to be detected to reach the detector (Sandberg: col. 6, lines 21-28).

Claim 25, 28-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (GB 2459452) in view of Trainer (U.S. Pub. 2017/0322133).

Trainer discloses (Figs. 5-7) the optical apparatus has a further optical element (first lens after light source in Figs. 5-7) that is disposed in the beam path of the laser light between the laser module and the beam splitter (as shown in Fig. 5-7) and is configured to parallelize laser light proceeding from the laser module (as shown in Figs. 5-7) and to direct it onto the beam splitter (as shown in Figs. 5-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the optical apparatus has a further optical element that is disposed in the beam path of the laser light between the laser module and the beam splitter and is configured to parallelize laser light proceeding from the laser module and to direct it onto the beam splitter, as taught by Trainer.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Regarding claim 28, Black is applied as above but does not disclose the beam splitter is a polarizing beam splitter, and the polarizing beam splitter is configured in such a way that the polarizing beam splitter is maximally transparent to incident laser light having a predetermined polarization direction.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the beam splitter is a polarizing beam splitter, and the polarizing beam splitter is configured in such a way that the polarizing beam splitter is maximally transparent to incident laser light having a predetermined polarization direction, as taught by Trainer.
Such a modification would increase the optical efficiency of the detection path and reduce the light back-reflected into the laser (Trainer: [0236]).

Regarding claim 29, Black discloses (Figs. 1 and 2) the beam splitter 14 is a dichroic mirror (page 3, line 34).

Regarding claims 32-33, Black is applied as above but does not disclose the particle sensor includes a first part that is configured to be exposed to a measured gas, and includes a second part that is not to be exposed to the measured gas and that contains optical components of the particle sensor, the two parts being separated by a partition that is impermeable to the measured gas; and a window, which is transparent both to the laser light and to the thermal radiation proceeding from the first spot, is mounted in the partition in a beam path of the laser light.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the particle sensor includes a first part that is configured to be exposed to a measured gas, and includes a second part that is not to be exposed to the measured gas and that contains optical components of the particle sensor, the two parts being separated by a partition that is impermeable to the measured gas; and a window, which is transparent both to the laser light and to the thermal radiation proceeding from the first spot, is mounted in the partition in a beam path of the laser light, as taught by Trainer.
Such a modification would prevent contamination of the optical system by the gas.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (GB 2459452) in view of Obata et al. (U.S. Pub. 2019/0017915), further in view of Sandberg et al. (U.S. Patent 5,920,388), and further in view of Kaye et al. (U.S. Pub. 2010/0328665).

Kaye discloses the laser module is configured to emit laser light having wavelengths below 500 nm (i.e. first and second xenon light sources: [0045]), and the wavelength-selective optical filter is configured in such a way that the wavelength-selective optical filter attenuates or blocks light having wavelengths below 500 nm (i.e. the filter filters to the wavelength range 300-400nm: [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device to include a wavelength-selective optical filter, which is less transparent to the laser light than to the thermal radiation proceeding from the first spot, is disposed, between the beam splitter and the second focusing optical element, in the beam path of the thermal radiation proceeding from the beam splitter, as taught by Kaye.
Such a modification would only allow the desired wavelengths to be detected to reach the detector (Kaye: [0045]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (GB 2459452) in view of Obata et al. (U.S. Pub. 2019/0017915), further in view of Sandberg et al. (U.S. Patent 5,920,388), further in view of Kaye et al. (U.S. Pub. 2010/0328665), further in view of Goix et al. (U.S. Pub. 2010/0255518).

Goix discloses the laser model is configured to emit laser light having wavelengths of 405 nm [0143].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Black’s device so that the laser model is configured to emit laser light having wavelengths of 405 nm or 450 nm or 465 nm, as taught by Goix.
Since Goix shows that the wavelength of the emitted light is a results-effective variable (which is selected based on the particle of interest), such a modification would be obvious.  See MPEP 2144.05(II).

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852